Exhibit 10.4
 
THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT
 
This THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT (this “Amendment”)
dated as of July 1, 2006, between THE FEMALE HEALTH COMPANY (“Borrower”) and
HEARTLAND BANK (“Lender”).
 
WITNESSETH:
 
WHEREAS, the parties entered into an Amended and Restated Loan Agreement dated
as of July 20, 2004, as amended by the First Amendment to Amended and Restated
Loan Agreement dated November 1, 2004, and as further amended by the Second
Amendment to Amended and Restated Loan Agreement dated July 1, 2005 (the “Loan
Agreement”) pursuant to which Lender has made available to Borrower from time to
time term and revolving credit facilities in the maximum aggregate principal
amount of Two Million Five Hundred Thousand Dollars ($2,500,000.00);
 
WHEREAS, Borrower and Lender have agreed to amend the Loan Agreement to amend
the terms and conditions of the two (2) revolving credit facilities;
 
NOW, THEREFORE, in consideration of the promises and the mutual agreements
herein set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
SECTION 1.     Definitions; References. Unless otherwise specifically defined
herein, each term used herein which is defined in the Loan Agreement shall have
the meaning assigned to such term in the Loan Agreement.  Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Loan Agreement shall from the date hereof refer to the Loan
Agreement as amended hereby.
 
SECTION 2.     Amendments to Loan Agreement.  Subject to the satisfaction and
occurrence of each of the conditions set forth in Section 3 hereof, the Loan
Agreement is hereby amended as follows, effective as of the date hereof:
 
2.1.     At Section 1.1 of the Loan Agreement, replace the definition of Loan
Maturity Date of Loan Number Two in its entirety as follows:
 
Loan Number Two – July 1, 2007


2.2.     At Section 1.1 of the Loan Agreement, replace the definition of Loan
Maturity Date of Loan Number Three in its entirety as follows:
 
Loan Number Three – July 1, 2007
 
2.3.     At Section 3.1 subsection (a) of the Loan Agreement, replace the
interest rate of Loan Number Two in its entirety as follows:
 
Loan Number Two
 
Prime Rate plus 1%



 
 
 

--------------------------------------------------------------------------------

 
 
2.4.     At Section 3.1 subsection (a) of the Loan Agreement, replace the
interest rate of Loan Number Three in its entirety as follows:
 
Loan Number Three
 
Prime Rate plus 1%



SECTION 3.     Effectiveness.  The effectiveness of this Amendment is subject to
the satisfaction and occurrence of each of the following conditions precedent:


3.1.     Lender shall have received executed counterparts of the following
documents, each containing terms satisfactory to Lender:
 
(a)     this Amendment;
 
(b)     replacement Credit Notes for Loan Numbers Two and Three in the form and
containing the terms as Exhibit A and Exhibit B, respectively, attached; and
 
(c)     such other documents and certificates as Lender may reasonably require.
 
3.2.     Lender shall have received a copy of the resolutions of the Board of
Directors of Borrower, duly adopted, which authorize the execution, delivery and
performance of this Amendment and the other documents executed pursuant to or in
connection with this Amendment.
 
SECTION 4.     Representations and Warranties.  Borrower represents and warrants
to Lender that:
 
4.1.     The representations and warranties of Borrower contained in the Loan
Agreement are true and correct in all material respects on and as of the date
hereof as if such representations and warranties had been made on and as of the
date hereof (except to the extent that any such representations and warranties
specifically relate to an earlier date).
 
4.2.     Borrower is in compliance with all the terms and provisions set forth
in the Loan Agreement and no Default or Event of Default has occurred and is
continuing or would result from the execution, delivery and performance of this
Amendment.
 
4.3.     Borrower does not have a defense, counterclaim or offset with respect
to the Loan Agreement or any of the other Loan Documents.
 
SECTION 5.     Voluntary Agreement.  Each party represents and warrants to the
other that it has consulted or has had the opportunity to consult with counsel
regarding this Amendment, that it is fully aware of the terms contained herein
and that it has voluntarily and without coercion or duress of any kind entered
into this Amendment.
 
SECTION 6.     Authority.  By execution hereof, each of the persons signing on
behalf of the parties hereto hereby represents and warrants that each is fully
authorized to act and execute this Agreement on behalf of their respective
party.
 
 
 
2

--------------------------------------------------------------------------------

 
 
SECTION 7.     Full Force and Effect.  Except as specifically amended hereby,
all of the terms and conditions of the Loan Agreement, the Loan Documents, and
all other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and the same are
hereby ratified and confirmed.  No reference to this Amendment need be made in
any instrument or document at any time referring to the Loan Agreement, a
reference to the Loan Agreement in any of such to be deemed to be reference to
the Loan Agreement, as amended hereby.  This Amendment, the Loan Agreement, and
the other Loan Documents constitute legal, valid and binding obligations of
Borrower and are enforceable against Borrower in accordance with their
respective terms.
 
SECTION 8.     Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, and all of which
shall constitute together but one and the same agreement.
 
SECTION 9.     Headings; Recitals.  The various headings of this Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Amendment or any provisions hereof.  The rentals set forth herein are
hereby incorporated into this Amendment and form a part hereof, the truth and
accuracy of which is evidenced by each party’s execution hereof.
 
SECTION 10.     Governing Law.  This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
and shall be governed by and construed in accordance with the laws of the State
of Missouri.
 
SECTION 11.     Missouri Revised Statute - §432.045.  ORAL AGREEMENTS OR
COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT
OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE
REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT IS IN ANY WAY RELATED
TO THE CREDIT AGREEMENT.  TO PROTECT YOU (BORROWER) AND US (LENDER) FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH, TOGETHER WITH THE LOAN DOCUMENTS,
IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS
WE MAY LATER AGREE IN WRITING TO MODIFY IT.
 
[The Remainder of this Page is Left Blank Intentionally]



 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective authorized officers as of the day and year first above
written.
 
BORROWER
 
THE FEMALE HEALTH COMPANY
 
By:  /s/  O. B. Parrish                                              
Name: O.B. Parrish
Title:   Chairman and CEO
 
 
LENDER
 
By: /s/  Bruce Forster                                            
Name: Bruce Forster
Title:   Vice President


 
 


4

--------------------------------------------------------------------------------
